DETAILED ACTION
Response to Amendment
This is a Final Office Action in response to Applicant’s Amendment filed on November 20, 2020.  Claims 6 and 20 have been canceled.  Claims 1-5, 7-8, 11-15 and 19 have been amended.  Applicant newly add claims 21 and 22.  Claim 1-5, and 7-19 are still pending and presented for further examination.  Newly add claim 21 and 22 are also presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claims 1-5, 7-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,432,568. Although the claims at issue are not identical, they are not patentably distinct from each other because application 16/588,320 claims 1-5, 7-19 and 21 defines an obvious variation of the invention claimed in U.S. Patent No. 10,432,568.  Claims 1-20 of U.S. Patent No. 10,432,568 contains all the limitations of claims 1-5, 7-19 and 21 of the instant application 16/588,320 and as such the U.S. Patent No. 10,432,568 anticipates claims 1-5, 7-19 and 21 of the 16/588,320 instant application.  Claims 1-20 of U.S. Patent No. 10,432,568 therefore is not patently distinct from the 16/588,320 instant application claims 1-5, 7-19 and 21 and as such is unpatentable for obvious-type double patenting.
Claim Rejections - 35 USC § 102
4	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 7-12, 19, 21 and 22 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by DeLuca et al (U.S. Pub. No. 2013/0282836).
As per claims 1 and 21, DeLuca discloses a device for classifying and prioritizing an electronic message comprising: 
processor (Fig 8, numeral 10, paragraph 0042 discloses a processor); and
a memory (Fig. 8, numeral 14) communicatively coupled to the processor and storing instructions that, when executed by the processor, perform operations (paragraph 0042 discloses a memory coupled to a processor for storing instructions to be executed by the processor) comprising:
receiving an electronic message comprising time-related metadata (i.e. time based information includes time, date, day, etc) (paragraph 0022 discloses received email messages with time based information); 
determining a relevancy of the electronic message based, at least in part, on the time-related metadata (paragraph 0028 discloses propagating messages related to a particular time or date in order to prioritize the message to be displayed and paragraph 0029 discloses multiple messages being organized based on event dates and priority and the email with the higher priority even if the date is further way may be displayed first), wherein the relevancy of the electronic message is determined based, at least in part on:
determining that a time-sensitivity of the electronic message is associated with a date (paragraph 0022 discloses the time based information associated with a message is a date) that:
occurs prior to a current date; is on the current date; is after the current date; or is within a predetermined time period from the current date (paragraph 0029 discloses the message related to a particular date is after the current date);
wherein the time sensitivity (i.e. time-based information) is determined based, at least in part, on a time component (i.e. hour) associated with an isolated object (i.e. text, documents, attachment, event, etc) of the electronic message (paragraph 0025 discloses a message that includes time-based information for the hour in which the event will occur);  
filtering the electronic message into a message category(i.e. Upcoming Events) based on the metadata (paragraph 0032 discloses propagating the email message in an Upcoming Events category based on the time-based information); 
updating a user interface (paragraph 0027; discloses updating a graphical user interface) to display the message category and the electronic message (paragraph 0028; discloses displaying the electronic message and category); and 
performing an action on the electronic message based, at least in part, on the relevancy of the electronic message (paragraph 0030 discloses performing by the recipient an action based on an action due date in the message).
As per claim 2
wherein in classifying (i.e. organizing) the electronic message to the message category is based, at least in part, information associated with the isolated object (paragraph 0029 discloses organizing emails based on time-based information of the event in the email and paragraph 0032 discloses propagating the email message in an Upcoming Events category based on the time-based information). 
As per claim 3, DeLuca discloses wherein the message category is selected from a group consisting of: 
a newsletter; an announcement; a travel-related message; an event-related message; a delivery notification; a payment notification; a bill; a financial statement; a promotional message; and a call-to-action message (paragraph 0029 discloses an event message and paragraph 0030 discloses a call-to-action message). 
As per claim 7, DeLuca further discloses instructions for: 
providing a visual indication of a prioritization of the electronic message based, at least in part, on the determined relevancy (paragraph 0028 discloses a displaying customize and prioritize view of the message based on a particular date or time as the date or time approaches). 
As per claim 8, DeLuca discloses instructions for: 
performing the action on the electronic message is determined to be irrelevant (paragraph 0028 discloses removing the message from the customized view after it is determined that a time or date is passed). 
As per claim 9, DeLuca discloses wherein the action includes at least one of the following: 
archiving the electronic message; deleting the electronic message; filtering the electronic message from view; providing a visual indication in the user interface; and adding 
As per claim 10, DeLuca discloses:
wherein performance of the action is based on settings or user-selected preferences (paragraph 0025 discloses an action is performed based on user selected preference). 
As per claim 11, DeLuca further discloses instructions for: 
providing a relevancy filter selector (i.e. user setting preference) (paragraph 0026 discloses a user setting preference for propagating emails) for selecting to filter electronic messages according to relevancy (paragraph 0028 discloses a displaying customize and prioritize view of the message based on a particular date or time as the date or time approaches); 
receive a selection of a relevance via the relevancy filter selector (paragraph 0028 displaying a customize and prioritize view of the message based on a particular date or time as the date or time approaches); and 
filtering electronic messages according to the selected relevance (paragraph 0028 displaying a customize and prioritize view of the message based on a particular date or time as the date or time approaches). 
As per claim 12, DeLuca discloses a computer-implemented method for classifying and prioritizing an electronic message, the method comprising:
receiving an electronic message (paragraph 0022 discloses receiving email messages);
identifying attribute
classifying (i.e. organizing) the electronic message to a message category based, at least in part on the attribute (paragraph 0029 discloses organizing emails based on time-based information of the event in the email and paragraph 0032 discloses propagating the email message in an Upcoming Events category based on the time-based information); and
identifying a time-sensitivity associated with the electronic message based, at least in part, on the attribute (paragraph 0022 discloses the time based information associated with a message is a date), the time-sensitivity being associated with a date that:
occurs prior to a current date; is on the current date; is after the current date; or is within a predetermined time period from the current date (paragraph 0029 discloses the message related to a particular date is after the current date);
within the time-sensitivity  (i.e. time-based information) is determined based, at least in part, on a time component (i.e. hour) associated with an isolated object (i.e. text, documents, attachment, event, etc) of the electronic message; (paragraph 0025 discloses a message that includes time-based information for the hour in which the event will occur); and
annotating the electronic message with metadata identifying the message category and the associated time-sensitivity (paragraph 0032 discloses propagating the email message in an Upcoming Events category based on the time-based information).
As per claim 19, DeLuca further discloses:
providing a relevancy filter selector (i.e. user setting preference) (paragraph 0026 discloses a user setting preference for propagating emails) for selecting to filter electronic messages according to relevancy (paragraph 0028 discloses a displaying customize and prioritize view of the message based on a particular date or time as the date or time approaches). 
As per claim 22, DeLuca further discloses instructions for:
integrating with a calendaring application for adding a notification or calendaring event to a calendar associated with a recipient of the electronic message (paragraph 0027 discloses a calendar application for adding an calendar event associated with the user of the message)

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 4, 5 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca in view of Kursun et al (hereinafter, “Kursun”, U.S. Pat. No. 9,923,855).
As per claim 4, DeLuca discloses:
wherein determining the time-sensitivity of the electronic message (paragraph 0022 discloses the time based information associated with a message). 
Although the system disclosed by DeLuca shows substantial features of the claimed invention, it does not explicitly disclose a natural language processing.
However, this feature is well known in the art and would have been an obvious modification of the system disclosed by DeLuca, as evidenced by Kursun.
In an analogous art, Kursun discloses systems and methods for electronic message prioritization comprising:
a natural language processing (col. 7, lines 34-37 and col. 18, lines 37-40 discloses using natural language processing)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify DeLuca by incorporating or implementing natural language processing for the purpose of tracking keywords or word-actions items associated with incoming or outgoing messages.
5, DeLuca discloses: 
time-related word patterns; or time-related numeric patterns (paragraph 0022 discloses time-based information including time-related words and numerals). 
Although the system disclosed by DeLuca shows substantial features of the claimed invention, it does not explicitly disclose a natural language processing.
However, this feature is well known in the art and would have been an obvious modification of the system disclosed by DeLuca, as evidenced by Kursun.
In an analogous art, Kursun discloses systems and methods for electronic message prioritization comprising:
a natural language processing (col. 7, lines 34-37 and col. 18, lines 37-40 discloses using natural language processing)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify DeLuca by incorporating or implementing natural language processing for the purpose of tracking keywords or word-actions items associated with incoming or outgoing messages.
As per claim 13, DeLuca discloses:
wherein classifying (i.e. organizing) the electronic message comprises determining the message category based, at least in part on of the isolated object (i.e. text, documents, attachment, event, etc) (paragraph 0029 discloses organizing emails based on time-based information of the event in the email and paragraph 0032 discloses propagating the email message in an Upcoming Events category based on the time-based information). 
Although the system disclosed by DeLuca shows substantial features of the claimed invention, it does not explicitly disclose a natural language processing.

In an analogous art, Kursun discloses systems and methods for electronic message prioritization comprising:
a natural language processing (col. 7, lines 34-37 and col. 18, lines 37-40 discloses using natural language processing)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify DeLuca by incorporating or implementing natural language processing for the purpose of tracking keywords or word-actions items associated with incoming or outgoing messages.
As per claim 14, DeLuca discloses:
wherein determining the time-sensitivity associated with the electronic message comprises determining whether the electronic message is time-sensitive of the isolated object (paragraph 0022 discloses the time based information associated with a message is date). 
Although the system disclosed by DeLuca shows substantial features of the claimed invention, it does not explicitly disclose a natural language processing.
However, this feature is well known in the art and would have been an obvious modification of the system disclosed by DeLuca, as evidenced by Kursun.
In an analogous art, Kursun discloses systems and methods for electronic message prioritization comprising:
a natural language processing (col. 7, lines 34-37 and col. 18, lines 37-40 discloses using natural language processing)

As per claim 15, DeLuca discloses wherein determining whether the electronic message is time-sensitive comprises determining that the electronic message is time-sensitive based, at least in part, on a time-related data comprising extracted dates and surrounding textual data or numeric data consistent with a pattern selected from a group comprising: 
time-related word patterns; and time-related numeric patterns (paragraph 0022 discloses time-based information including time-related words and numerals). 
As per claim 16, DeLuca further discloses:
determining whether the electronic message is relevant or irrelevant based on whether the time-related data extracted from the electronic message (paragraph 0028 discloses removing the message from the customized view after it is determined that a time or date is passed) occurs prior to, on, or after a current date, or within a predetermined time period from the current date according to the message category (paragraph 0029 discloses the message related to a particular date is after the current date); and 
performing the action on the electronic message when the electronic message based on the determination of whether the electronic message is relevant or irrelevant (paragraph 0028 discloses removing the message from the customized view after it is determined that a time or date is passed).
As per claim 17, DeLuca discloses wherein when the electronic message is determined to be relevant, performing the action on the electronic message when the electronic message based on the determination of whether the electronic message is relevant or irrelevant comprises at least one of the following: 
providing a visual indication of a prioritization of the electronic message based on the electronic message's relevance (paragraph 0028 discloses a displaying customize and prioritize view of the message based on a particular date or time as the date or time approaches); and 
integrating with a calendaring application for adding a notification or calendaring event to a calendar associated with a receiving user of the electronic message (paragraph 0027 discloses a calendar application for adding an calendar event associated with the user of the message). 
As per claim 18, DeLuca discloses wherein when the electronic message is determined to be irrelevant, performing an action on the electronic message when the electronic message based on the determination of whether the electronic message is relevant or irrelevant comprises at least one of the following: 
archiving the electronic message; deleting the electronic message; filtering the electronic message from view; providing a visual indication in the user interface; and adding metadata to the electronic message indicating the determined irrelevance  (paragraph 0028 discloses removing the message from the customized view after it is determined that a time or date is passed). 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        


ltj
January 14, 2021